 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                    No. 2:21-cv-0902 KJN P
12                        Petitioner,
13              v.                                       ORDER
14    PLACER COUNTY SUPERIOR COURT,
15                        Respondent.
16

17            Petitioner requested the appointment of counsel. There currently exists no absolute right

18   to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th

19   Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of

20   the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at the present time.

23            Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

24   counsel (ECF N. 11) is denied without prejudice.

25   Dated: June 29, 2021

26

27
     /khad0902.110
28
